                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

IN RE FRANCISCO JAVIER JAYME,
and ALICIA ROJAS JAYME,

                       Debtors,
                                                                   No. 1:18-cv-00675-JCH-KRS
FRANCISCO JAVIER JAYME,
and ALICIA ROJAS JAYME,

                       Appellants,

v.

JOE JESSE MONGE, and
ROSANA ELENA MONGE,

                       Appellees.

                     ORDER OVERRULING OBJECTIONS AS MOOT

          THIS MATTER comes before the Court sua sponte. On February 28, 2019, Appellants

filed a motion for leave to file their opening brief under seal. (Doc. 29). On March 8, 2019,

before a response was filed, the Court denied the request. (Doc. 30). On March 14, 2019,

however, Appellees filed objections to Appellants’ motion opposing the filing of the brief under

seal. (Doc. 33). Because the Court had already ruled on the matter and denied relief, the

objections became moot. To clarify the record, the Court overrules them now as moot for that

reason.

          IT IS, THEREFORE, ORDERED that Appellees’ objections (Doc. 33) are

OVERRULED as moot.




                                             __________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
